UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7743


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY CANNON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:13-cr-00048-CMH-3; 1:16-cv-
00739-CMH)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Cannon, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant United States
Attorney, Patricia T. Giles, Assistant United States Attorney, Aidan Taft Grano, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Cannon seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Cannon has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Cannon’s

motion for appointment of counsel, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                             2